Title: Thomas Jefferson to Stephen Cathalan, 21 December 1818
From: Jefferson, Thomas
To: Cathalan, Stephen (Etienne)


          
            Dear Sir
            Monticello Dec. 21. 18.
          
          Judge Holmes of this state, a particular friend of mine is desirous of procuring for his own use, some of the fine wines with which you have been so kind as to furnish me from your vicinity from time to time, and asks from me a letter to recommend him to your services. I have not hesitated to give it with assurances that he will be served with the same fidelity both as to quality and price which I have experienced from your hands.
          Your letter of Aug. 13. was recieved on the 5th of Oct. but I have heard nothing since of the shipment of the wines requested in mine of Apr. 5. I expect however hourly to hear of their arrival. ever and affectionately Your’s
          
            Th: Jefferson
          
         